DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
   	The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Ferrari (EP 1582475). Regarding claim 1, Ferrari discloses an aseptic cap for containers with evidence of first opening (fig.1-6), the aseptic cap comprising a protective cover (13-14) positioned on a pouring element (19), wherein: said protective cover is produced as a single piece and has an upper part and a lower part connected by frangible bridges (13-14 via 29), facing edges of the upper part and respectively the lower part of the protective cover (see fig.1), and by a hinge arrangement (16), said pouring element comprises a cylindrical element formed by two sections having different diameters separated by a step defined by an annular extension positioned on a plane perpendicular to a longitudinal axis of the two sections of the cylindrical element in a radial direction (marked upper area 19 and lower area by 22 are separated by 14b perpendicular to the longitudinal axis of 19 and 22), said annular extension (14b) of said pouring element protrudes from the lower cylindrical part of the cover (extension of 14b to 14), said frangible bridges (29) are arranged externally with respect to one of said two sections of the cylindrical element of the pouring element having a larger diameter and inserted in said lower part of the protective cover (see fig.1). In combination with other claimed limitations, Ferrari and or any other prior arts .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754     


                                                                                                                                                                                                   /Vishal Pancholi/Primary Examiner, Art Unit 3754